Citation Nr: 0812081	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for otitis externa, 
claimed as swimmer's ear.  

2.  Entitlement to service connection for sinusitis, to 
include as a residual of exposure to Agent Orange and/or 
asbestos during service.  

3.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as a residual of exposure to mustard gas 
during service. 

4.  Entitlement to service connection for hypertension, to 
include as a residual of exposure to asbestos during service. 

5.  Entitlement to service connection for right shoulder 
tendonitis, to include as a residual of exposure to mustard 
gas during service. 

6.  Entitlement to special monthly pension (SMP) based upon 
the need for aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1973 
to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran submitted additional medical evidence directly to 
the Board which was received in November 2007.  This medical 
evidence concerns his claim for entitlement to special 
monthly pension, which must be remanded for additional 
development.  Accordingly, a waiver of agency of original 
jurisdiction review pursuant to 38 C.F.R. § 20.1304(c) 
(2007), need not be solicited.
 
The issue involving entitlement to special monthly pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of any diagnosis of:  otitis 
externa, or any other ear symptoms; sinusitis; diabetes 
mellitus; hypertension; or tendonitis or other disorder of 
the right shoulder, during active service.  

2.  There is no evidence that diabetes mellitus or 
hypertension became manifest to a degree of 10 percent within 
the first year after the veteran separated from service.  

3.  There is no evidence supporting the veteran's assertion 
that he was exposed to Agent Orange, mustard gas, or ionizing 
radiation during active service.  

4.  There is no competent medical evidence which relates any 
current otitis externa; sinusitis; diabetes mellitus; 
hypertension; or right shoulder tendonitis to active service 
or to exposure to Agent Orange, mustard gas, ionizing 
radiation, and/or asbestos during active service.


CONCLUSIONS OF LAW

1.  Otitis externa was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §3.303 (2007).  

2.  Sinusitis, was not incurred in, or aggravated by, active 
military service; may not be presumed to have been incurred 
as a result of exposure to Agent Orange during service; and 
was not incurred as a result of exposure to asbestos during 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2007).

3.  Type 2 diabetes mellitus was not incurred in, or 
aggravated by, active military service; may not be presumed 
to have been incurred as a result of exposure to Agent Orange 
during service; and, may not be presumed to have been 
incurred in service as a residual of exposure to mustard gas 
during service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1116, 
1137, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316 (2007).

4.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and is not a residual of exposure to 
asbestos during active service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

5.  Right shoulder tendonitis was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been incurred in service as a residual of 
exposure to mustard gas during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1112, 1116, 1137, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In the present case, the veteran filed his initial claim in 
December 2003.  The VCAA duty to notify was satisfied by 
letters to the veteran dated December 2003 and April 2004 
that fully addressed all four notice elements.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information has not been provided the veteran.  Nevertheless, 
this notice is not required.  The veteran is only missing the 
information related to disability ratings and effective dates 
from his prior VCAA notice.  Since service connection is 
being denied the veteran is not prejudiced by the lack of 
notice with respect to these two elements.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, a VA examinations were accorded 
the veteran.  All medical records related to this claim, and 
identified by the veteran, have been obtained.  Consequently, 
the Board finds that VA did not have a duty to assist that 
was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; service medical records; private medical 
records; VA medical treatment records; and, VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claims for service connection 
and for special monthly pension.  

The evidence of record confirms that the veteran served in 
the Coast Guard from June 1973 to June 1977.  Service 
personnel records confirm that, during active service, the 
veteran had periods of "sea service" during which he served 
aboard Coast Guard Cutters.  There is no indication that the 
veteran ever deployed to Vietnam or any foreign nation during 
service.  He filed his claim in December 2003 on a VA Form 
21-526.  On this form the veteran checked boxes which 
indicated exposure to various toxins and environmental 
hazards.  He indicated exposure to Agent Orange, asbestos, 
mustard gas, and ionizing radiation.  In fact, he 
specifically claimed to have been exposed to radiation as a 
result of atmospheric testing.  When he provided a written 
narrative to support his claims the veteran made vague and 
general allegations of exposure to toxins and radiation 
during service and that these caused some sort of delayed 
onset disabilities.  Review of the evidence of record 
including his service medical records, and service personnel 
records reveals that his claims of exposure to all of these 
toxins, with the possible exception of exposure to asbestos 
during shipboard service, to be wholly unsubstantiated and 
unsupported.  



II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension and diabetes mellitus may be presumed to have 
been incurred during active military service if they become 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met. 38 
C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f) (West 2002)

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for respiratory disorders 
(other than certain respiratory cancers) and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See 
also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 
Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 
(November. 2, 1999).  

Pursuant to 38 C.F.R. § 3.316, service connection may be 
established for the development of certain claimed conditions 
when there was exposure to specified vesicant agents during 
active military service.  When there was full-body exposure 
to nitrogen or sulfur mustard gas during active service the 
listed conditions are chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung (except mesothelioma) cancer and 
squamous cell carcinoma of the skin.  When there was full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (2007).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), generally does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Accordingly, service connection for disabilities 
based on exposure such toxins such as Agent Orange and 
mustard gas may always be established on a direct basis even 
though there are regulations permitting service connection on 
a presumptive basis.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims has also held that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

A.  Otitis Externa

In December 2003, the veteran filed his claim for service 
connection on a VA form 21-526.  The veteran indicated that 
he developed swimmer's ear during basic training and that he 
had a chronic ear infection ever since.  The veteran served 
in the Coast Guard from June 1973 to June 1977.  His service 
medical records have been obtained.  There is no indication 
in the service medical records of any complaints of, or 
treatment for, any ear disorder during service.  In June 
1977, separation examination of the veteran was conducted.  
On the report of medical history the veteran indicated that 
he did not have any ear trouble.  On physical examination, 
the veteran's ears were "normal" without any abnormality 
noted by the examining physician.  

A VA treatment record dated July 1980 reveals that the 
veteran was treated for otitis externa of the right ear.  A 
private medical treatment record dated February 1997 also 
reveals treatment for an infection of the right ear with a 
diagnosis of otitis externa.  A July 2000 VA treatment record 
revealed only a history of recurrent otitis externa.  

In November 2006, a VA examination of the veteran was 
conducted.  The veteran reported having ear infections ever 
since he entered active service in 1973.  He indicated having 
three episodes of otitis externa per year.  Full examination 
was conducted and there was no evidence of a current ear 
infection noted by the examining physician.  

The preponderance of the evidence is against the veteran's 
claim for service connection for otitis externa of the ears.  
Although the veteran claims to have had recurrent ear 
infections which began during active service, there is no 
evidence in the service medical records to support that he 
was ever diagnosed with any ear infection during service.  On 
separation examination his ears were normal and he did not 
report having ear infections on his separation examination 
medical history.  The evidence of record reveals that the 
first diagnosis of otitis externa was made in 1980, which was 
over three years after the veteran separated from active 
service.  Moreover, the recent VA Compensation and Pension 
examination did not reveal the presence of otitis externa or 
any other ear disorder.  Accordingly, service connection for 
otitis externa must be denied.  

B.  Sinusitis

The veteran claims entitlement to service connection for 
sinusitis.  He further claims that his sinusitis is the 
result of Agent Orange exposure during service.  Sinusitis is 
not a disability which warrants service connection on the 
basis of exposure to Agent Orange during service.  38 C.F.R. 
§ 3.309(e) (2007).  Even if the veteran were exposed to Agent 
Orange during service, which is wholly unsupported by the 
evidence of record, service connection on this basis would 
not be warranted.  

Review of the veteran's service medical records does not 
reveal any treatment of sinusitis during service.  On 
entrance examination in 1973 he did report having sinusitis 
on his medical history, but physical examination revealed his 
nose and sinuses were normal.  On separation examination in 
1977 the same was true.  The veteran reported having 
sinusitis on his medical history, but physical examination 
revealed his nose and sinuses were normal. 

Post-service medical records do not show much, if any 
treatment for complaints of sinusitis.  A June 2005 VA 
radiology report reveals a CT examination of the veteran's 
skull was conducted and revealed "some sinusitis involving 
the bilateral ethmoidal sinuses."  However, on VA 
examination in November 2006, the veteran did not report any 
difficulty with his nose, sinuses, or pharynx.  Physical 
examination was essentially normal with no diagnosis of 
sinusitis made.  

The preponderance of the evidence is against the veteran's 
claim for service connection for sinusitis.  There is no 
diagnosis of sinusitis during service.  There is also no 
competent medical evidence of record which relates the 
veteran's current sinusitis, if it exists, to either active 
service, or to any alleged exposure to Agent Orange or 
asbestos during service.  Accordingly, service connection 
must be denied. 

C.  Diabetes Mellitus

The veteran claims entitlement to service connection for type 
2 diabetes mellitus.  On his VA Form 21-526 he specifically 
claimed that he developed diabetes mellitus as a result of 
exposure to mustard gas during service.  Diabetes mellitus is 
not one of the disabilities which warrant service connection 
on the basis of exposure to mustard gas pursuant to 38 C.F.R. 
§ 3.316.  Moreover, there is no evidence to support the 
assertion that the veteran was exposed to mustard gas during 
active service.  

Review of the medical evidence of record reveals that the 
veteran was first diagnosed with diabetes mellitus in the 
1990s which was over a decade after he separated from 
service.  There is no evidence of record which shows a 
diagnosis of diabetes mellitus during service or during the 
first year after separation from service, nor is there any 
evidence of record which relates the veteran's current 
diabetes mellitus to service.  While service connection for 
diabetes mellitus may be granted on a presumptive basis based 
upon exposure to Agent Orange under 38 C.F.R. § 3.309(e) 
(2007), there is no evidence of record showing that the 
veteran served in Vietnam or that he was ever exposed to 
Agent Orange during service.  As the preponderance of 
evidence is against the claim, service connection for 
diabetes mellitus is denied.

D.  Hypertension

The veteran claims entitlement to service connection for 
hypertension.  He specifically asserts that he developed this 
as a result of exposure to asbestos during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin." Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993). However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos. Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA Manual ADMIN21 (M21-1).

More recently the Court has held that

neither MANUAL M21-1 nor the CIRCULAR creates a 
presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence 
of disease found in insulation and shipyard workers 
and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure 
before, during, or after service; and determine 
whether the disease is related to the putative 
exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

As noted above, the veteran served in the Coast Guard and did 
serve aboard ship.  In that service, it is conceivable that 
he was exposed to asbestos.  For the purpose of this decision 
alone, the Board will concede that he was exposed to asbestos 
during service.  Nevertheless, the preponderance of the 
evidence is against service connection for hypertension.  
There is no medical evidence showing a diagnosis of 
hypertension during service or within a year after separation 
from service.  The medical evidence reveals that he was first 
diagnosed with hypertension in the 1990s.  There is no 
competent medical evidence which in any way relates the 
veteran's current hypertension to active service or any 
claimed asbestos exposure during service.  Accordingly, 
service connection must be denied.  




E.  Right Shoulder Tendonitis.

The veteran claims service connection for right shoulder 
tendonitis.  He specifically asserts that it is as a result 
of exposure to mustard gas during service.  Tendonitis is not 
one of the disabilities which warrant service connection on 
the basis of exposure to mustard gas pursuant to 38 C.F.R. 
§ 3.316.  Again, there is no evidence to support the 
assertion that the veteran was exposed to mustard gas during 
active service.  

In November 2006, a VA examination of the veteran was 
conducted.  The veteran reported that he did not recall any 
specific injury to his right shoulder during service, but 
that he did lift a lot of heavy items during service.  
Physical examination revealed slight limitation of motion of 
both shoulders, while x-ray examination revealed no 
abnormalities.  The diagnosis was bilateral shoulder rotator 
cuff tendinopathy.  

Review of the service medical records does not reveal any 
complaints of, or treatment for right shoulder pain during 
service.  The veteran's upper extremities were normal on 
separation examination.  The medical evidence of record does 
show that the veteran incurred a right shoulder injury in 
February 1993 while he was a civilian employee at a Defense 
Department facility.  There are contemporaneous medical 
records and employment injury reports which confirm this 
post-service injury to the right shoulder.  

The preponderance of the evidence is against the veteran's 
claim for service connection for right shoulder tendonitis.  
There is no evidence of any right shoulder injury during 
service.  The evidence of record clearly establishes that the 
veteran incurred a right shoulder injury after service.  
Moreover, there is no evidence linking any current right 
shoulder disorder to the veteran's active military service.  
Accordingly, service connection must be denied.  



ORDER

Service connection for:  otitis externa, sinusitis, type 2 
diabetes mellitus, hypertension, and right shoulder 
tendonitis is denied.  



REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice has not been provided to the 
veteran, this should be done.  

Special monthly pension is payable to a veteran by reason of 
need for aid and attendance. 38 C.F.R. § 3.351(a)(1).  A 
veteran will be considered in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

The veteran does suffer from glaucoma.  He recently submitted 
a VA treatment record dated in October 2007.  This record 
shows visual acuity worse than noted at the November 2005 VA 
Compensation and Pension examination.  Another VA examination 
of the veteran should be conducted to ascertain if the 
veteran's level of visual impairment meets the criteria for 
SMP.   

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159,  and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issue of entitlement to special 
monthly pension.  He needs to be 
provided notice with respect to the 
rating of his disabilities, effective 
dates, and establishing SMP.   

2.  Request a complete copy of the 
veteran's current VA medical treatment 
records for the period of time from May 
22, 2007, to the present for treatment 
at the VA medical center Memphis, 
Tennessee.  

3.  The veteran should be accorded an aid 
and attendance examination to determine 
whether he requires aid and attendance or 
is housebound.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded a eye 
examination.  The report of examination 
should include a detailed account of all 
manifestations of visual acuity impairment 
found to be present.  The examiner is 
specifically requested to indicate if the 
veteran is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to five 
degrees or less.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  

5.  Following the above, readjudicate 
the appellant's claim.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


